DETAILED ACTION
This is a first non-final Office action for the reissue application control No.16/408,121. This reissue application is a continuation of reissue patent No. RE47391 and reissue patent No. RE47392. In a preliminary amendment filed on 5/9/2019, the applicant amended claim 1, canceled claims 2-16 and added new claims 17-37. Thus claims 1 and 17-37 are pending in this application, among those claims 1, 17 and 37 are independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,356,064 (the ‘064 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

	
Information Disclosure Statement (IDS)
No IDS has been filed for this reissue application. To ensure all references which were cited in the original patent are considered and cited in the reissue application, an IDS in compliance with 37 CFR 1.97 and 1.98 should be filed in the reissue application.
Specification Objections
The disclosure is objected to because of the following informalities: 
MPEP 1453 states that:
All amendment changes must be made relative to the patent to be reissued. Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following "markings":
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) The matter to be omitted by reissue must be enclosed in brackets; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (pursuant to 37 CFR 1.96  for computer printouts or programs, and 37 CFR 1.825  for sequence listings). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added. 
Emphasis added.
	In this instant case, the matter to be omitted, i.e., “This application”, proposed in the specification amendment, should be enclosed in brackets, instead of strikethrough as presented.  
Appropriate correction is required.
Claim Objections
	Claims 17-37 are objected to because of the following informalities: 
	Regarding new claims, MPEP 1453 (II), in relevant parts, states that:

….
 (A) For each claim that is being amended by the amendment being submitted (the current amendment), the entire text of the claim must be presented with markings as defined above;
(B) For each new claim added to the reissue by the amendment being submitted (the current amendment), the entire text of the added claim must be presented completely underlined;
….
Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for all changes made in the claim(s), whether insertions or deletions). The failure to submit an explanation will generally result in a notification to applicant that the amendment before final rejection is not completely responsive (see 37 CFR 1.135(c) ). Such an amendment after final rejection will not be entered.

A.	In this instant case, claims 17-37 are objected to because there is no explanation of support for each of the new claims. 
B.	Also, claims 17-37 are new relative to the patent claims but they are not underlined as required. 
C.	Regarding claim 17, the term “is different form“ on line 14 should be changed to “is different from”.
Appropriate correction is required.
Status of the Claims
	The following is the status of the claims: 

Prior Art
Claims 1 and 17-37 are examined based on the following reference:
US Patent Application No. 2010/0013969 to Ui (“Ui”)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) 	the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ui.
Claim 1:
Ui discloses an imaging device (Fig. 1 and see title) comprising:


    PNG
    media_image2.png
    441
    535
    media_image2.png
    Greyscale

a photoelectric conversion region that generates charges for the at least one pixel according to an amount of incident light. Ui discloses: “FIG. 11A schematically shows how charges are generated in the single-crystal silicon cells due to photoelectric conversion depending on the characteristics of the optical attenuation films. In this example, the charge amount is the largest in the leftmost cell and the smallest in the rightmost cell.” Ui at paragraph 167. Emphasis added. 

a plurality of accumulation regions that divide the photoelectric conversion region 
 such that each accumulation region accumulates a portion of the charges. Specifically, Ui discloses: “In FIG. 10 and FIG. 11, four photoelectric conversion and charge accumulation regions having different photosensitivities, i.e. the divided pixels DPC-A, DPC-B, DPC-C, and DPC-D, are so disposed as to surround the source.” Ui at paragraph 162. Emphasis added. 

a first isolation element that is formed at a boundary of the photoelectric conversion region so as to be between the photoelectric conversion region and an adjacent pixel (Figs. 4 and 6, each shows a plurality of pixels arranged in Bayer matrix form. Because they are separated, there must be an isolation region to separate between one and another. This isolation reads on the recited first isolation region. Also Fig. 11A shows the left most and right most isolation regions CHSTP which are adjacent to the other pixels). 
a second isolation element that is formed between each accumulation region of the plurality of accumulation regions of the at least one pixel. Ui discloses: “Furthermore, as shown in FIG. 10 and FIGS. 11A and 11B, the individual divided pixel regions are isolated from each other by a channel stop (of the P-type, in this example) CHSTP so that a charge may be accumulated in each cell.” Ui at paragraph 165. Emphasis added. 

Claim 37:
An imaging apparatus comprising:
an optical unit:
the back side irradiation type imaging device according to claim 1;
a digital signal processing circuit; and
a display unit.
	Figs. 1 and 4 of Ui show an imaging apparatus 100 having an optical unit 110, imaging device with divided pixel DCP, digital signal processing circuit DSP and display unit.
Allowable Subject Matter
 	Claims 17-36 contain allowable subject matter. 


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571)272-1748.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm ET.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on 313-446-4825.  

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991